Order entered May 13, 2015




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     No. 05-15-00483-CV

                               CITY OF DALLAS, Appellant

                                              V.

                                 NANCY BEGGS, Appellee

                     On Appeal from the 298th Judicial District Court
                                  Dallas County, Texas
                         Trial Court Cause No. DC-11-14997-M

                                          ORDER
       We GRANT appellant’s May 6, 2015 first unopposed motion for extension of time to file

brief and ORDER the brief be filed no later than June 12, 2015.


                                                     /s/   CRAIG STODDART
                                                           JUSTICE